DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US15/53713 10/02/2015. PCT/US15/53713 has priority to US Provisional 62/058,722 filed 10/02/2014. This application has published as US20170246158A1.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 
Status of the Claims
Claims 15-18, 20 and 30-44 are pending and are under examination in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18, 20 and 30-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowls et al. (ACAD EMERG MED March 2003, Vol. 10, No. 3. Pages 286-288, cited in IDS) in view of
Rawas-Qalaji et al. (AAPS PharmSciTech 2006; 7 (2) Article 41) cited in IDS. 
Claims 15 and 32 is/are directed to a method for treating symptoms of exposure to organophosphates (OPs) in a subject in need thereof, comprising: 
providing a composition including 1 to about 20% of atropine sulfate and at least one pharmaceutically acceptable excipient, the composition formulated as a tablet for 
administering the composition to the subject.
Claim 32 is currently amended to add the 1-20% concentration range for atropine sulphate. 
Accordingly, a proper rejection will comprise a teaching of
treating organophosphate poisoning (as per Bowls, see below rejection)
with a composition (tablet), comprising pharmaceutically acceptable excipient(s) formulated for rapid release and absorption into systemic circulation (within an oral cavity of the subject) in buccal or sublingual formulations (as per Rawas-Qalaji).
Bowls teaches the use of atropine sulfate to treat subjects exposed to organophosphate poisoning (OP), see abstract and page 286, columns 1 and 2, as required by the invention’s claim 15. Bowls teaches its study determined the efficacy of oral agents (atropine sulfate) in the treatment of organophosphate poisoning (OP), see abstract and page 287, columns 1-2, which further teaches the invention’s claim 15. 
Bowls teaches the necessity of treating organophosphate poisoning as rapidly as possible, as fatality can occur within 5 minutes and up to 24 hours or more, see page 286, column 1 (emphasis added).
While teaching the limitations of treating OP and its side effects orally with atropine sulfate, Bowls does not teach the use of a buccal/sublingual formulation for rapid release, (as per claims 15 and 32), where the composition comprises a filler (microcrystalline cellulose), a super disintegrant (hydroxypropyl methylcellulose) and a lubricant (magnesium stearate), per claim 32.
As noted above, Bowls teaches the need to deliver atropine sulphate rapidly to treat organophosphate poisoning in human subjects. Therefore, one of ordinary skill in the art would have a rationale to combine known rapid disintegrating buccal/sublingual tablets that rapidly deliver an active ingredient to the oral cavity for absorption in the systemic circulation, in combination with atropine sulphate, a known antidote to organophosphate poisoning, as taught by Bowls.
The KSR rationale of obviousness is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Rawas-Qalaji teaches fast-disintegrating sublingual tablets for the treatment of an emergent situation (anaphylactic shock) that requires immediate release of a drug to a subject, (similar to the situation of organophosphate poisoning), see abstract.
	Regarding the limitations of the claimed invention of “a filler, a superdisintegrant, and a lubricant, the composition formulated as a tablet for rapid disintegration and absorption into systemic circulation within an oral cavity of the subject,” Rawas-Qalaji teaches the following. 
Rawas-Qalaji teaches its tablets were designed to be a fast-disintegrating sublingual “tablets that disintegrate or dissolve rapidly in the patient's mouth,” see page E1 column 1 bridging to column 2. (emphasis added). Rawas-Qalaji further teaches advantages of its tablets are that they:
are convenient for young children, the elderly and patients with swallowing difficulties, and in situations where potable liquids are not available. For these formulations, the small volume of saliva is usually sufficient to result in tablet disintegration in the oral cavity. The medication can then be absorbed partially or entirely into the systemic circulation from blood vessels in the sublingual mucosa. . . .  The sublingual route usually produces a faster onset of action than orally ingested tablets and the portion absorbed through the sublingual blood vessels bypasses the hepatic first-pass metabolic processes. See page E1, column 2. (emphasis added)

These teachings of Rawas-Qalaji teach the invention’s limitations that require its tablets to be rapidly disintegrating and absorbed into systemic circulation in the oral cavity of the subject, which provide the skilled artisan the rationale to combine the teachings of Rawas-Qalaji and Bowls together.
Similar to claim 15, claim 32 is directed to the method of administering the same composition of claim 15 but further discloses/lists the excipients of the tablet (filler, superdisintegrant and lubricant).
Similar to claims 15 and 32, claim 39 is directed to the same method of claims 15 and 32. Claim 39 specifically limits the claimed pharmaceutical composition so that it is consisting of atropine sulfate, microcrystalline cellulose, hydroxypropyl cellulose, and magnesium stearate.
With regard to the limitations of claims 15 and 32 that notes about 1 to about 20% of active ingredient in the claimed formulation, Rawas-Qalaji teaches a formulation comprising a filler (microcrystalline cellulose), a superdisintegrant (hydroxypropyl cellulose), and lubricant (magnesium stearate) with an active ingredient (epinephrine) in concentrations (6 and 12%) that falls within the claimed percentage range of claim 32, see Table 1 of Rawas-Qalaji, page E2, reproduced below.

    PNG
    media_image1.png
    250
    464
    media_image1.png
    Greyscale

Regard claim 39 and the limitations of microcrystalline cellulose, hydroxypropyl cellulose, and magnesium stearate, Table 1 of Rawas-Qalaji recites these specific excipients of claim 39. 
Regarding claims 16 and 34 (amended to recite exposure to organophosphates is exposure to pesticides or nerve agents), Bowls teaches that sources/causes of OP is both pesticides and chemical warfare agents, see page 286, column 1. 
Regarding claims 17, 18, 32, 33 and 44 and the limitation of the at least 3 pharmaceutically acceptable excipients recited therein, Rawas-Qalaji teaches the filler microcrystalline cellulose, the super disintegrant hydroxypropyl cellulose and the lubricant, magnesium stearate, see Table 1 reproduced above. 
Regarding claim 18, Table 1 of Rawas-Qalaji teaches low substituted hydroxypropyl cellulose, see above.
	Regarding claims 20 and 37, Bowls teaches the co-administration of the cholinesterase re-activator, pralidoxime, see abstract.
Regarding claims 30 and 35 (treating hypersalivation), Bowls teaches that side effects of OP include central, nicotinic, and muscarinic effects, see page 286, column 1. While not expressly reciting hypersalivation as a side effect of OP, notice is taken that hypersalivation is necessarily present in OP, which results from stimulation of muscarinic receptors caused by OP.1
	Regarding claims 31 and 36 and the limitations that the buccal/sublingual formulation results in rapid/full disintegration that occurs in less than a minute in the oral cavity of a subject, Rawas-Qalaji teaches the same formulation of rapidly disintegrating/buccal/sublingual tablet with the same excipients as claimed. Therefore, 
while Rawas-Qalaji does not expressly recite the limitation of claims 31 and 36, because Bowls and Rawas-Qalaji teaches applicant’s claimed rapid  release formulation, (and without any further defining structure limitations amounts of excipients and active for example to distinguish from the cited prior art), such rapid, full disintegration and complete release properties are deemed to be necessarily present in the claimed invention.
	Regarding claim 38 and the limitations of wherein the composition comprises from about 20 to about 95 wt% of microcrystalline cellulose as the filler, from about 1 to about 15 wt% of hydroxypropyl cellulose as the super disintegrant, and from about 0.5 to about 3 wt% of magnesium stearate as the lubricant, these limitations are taught by Table 1 of Rawas-Qalaji, see page E2.
	Regarding claim 40 and the limitation of wherein the pharmaceutical composition comprises 1 to 16 wt% of atropine sulfate, 70 to 90 wt% of microcrystalline cellulose, 8 to 10 wt% of hydroxypropyl cellulose, and 0.5 to 2 wt% of magnesium stearate, the concentration limitations of the excipients are taught by Table 1 of Rawas-Qalaji, see above.
	Regarding claims 41-42 and administration of pralidoxime, Bowls teaches the co-administration of the cholinesterase re-activator, pralidoxime, see abstract.
	Regarding claim 43 and the treatment of the symptoms of exposure to organophosphate that include any symptom resulting from excessive acetylcholine activity in the subject, Bowls teaches that side effects of OP include deactivation of acetylcholinesterase at sites of cholinergic synapses resulting in central, nicotinic and muscarinic effects, where atropine acts as competitive inhibitor of acetyl choline to prevent parasympathetic stimulation, see page 286, columns 1-2. The examiner takes notice that such muscarinic activation and parasympathetic stimulation present in OP, causes many of the side effects associated with OP, which as discussed above includes many symptoms, such as hypersalivation, see Footnote 1 quoting Organophosphate poisoning wikipedia webpage (noted as a reference with applicant’s IDS),.

    PNG
    media_image2.png
    121
    1027
    media_image2.png
    Greyscale

Therefore, the invention as a whole was prima facie obvious at the time it was invented.


RESPONSE TO ATTORNEY ARGUMENTS:
	Applicant’s Attorney response dated March 1, 2021, respectfully disagrees with the Office’s assertions  that combined teachings of Bowls and Rawas-Qalaji, do not obviate the methods for treating symptoms of exposure to organophosphates as currently claimed. 
	The Attorney response argues that the claimed method requires a solid atropine tablet formulated for rapid release of atropine sulfate within an oral cavity followed by absorption (of the released atropine sulfate) into systemic circulation through the buccal/sublingual mucosa of the treated patient/subject. 
	The Attorney response argues that the method of Bowls requires direct delivery of liquid atropine sulfate to the stomach (of rodents) for absorption in the stomach, via oral gavage after organophosphate poisoning.
	The Attorney response argues that Bowls describes an experiment in which the efficacy of orally-administered atropine sulfate for organophosphate (paraoxon) poisoning in a murine model is evaluated.
	The Attorney response argues that the composition (of Bowls) is formulated as a liquid by reconstituting powdered atropine sulfate in sterile water. See page 287, left column, Animal Subjects and Preparation. See page 9. The Attorney response argues that the liquid atropine sulfate composition is then administered to mice by oral gavage after organophosphate (paraoxon) poisoning, see page 287, left column, Study Protocol. See page 9. The Attorney response argues that oral gavage is a known procedure for delivering compounds directly to the stomach of rodents where the compounds are absorbed. See page 9.
	The Attorney response argues that from this comparison (of Bowls) it is evident that neither the formulation (tablet vs. liquid) nor the delivery/absorption (oral cavity vs. stomach) of the atropine sulfate composition of the claimed method is akin to that of the method of Bowls. 
	In contrast to the assertion of the Office, the claimed method, particularly the oral delivery, is not directly comparable to that of the method of Bowls.
	The Attorney response argues that organophosphates poisoning treatment requires rapid absorption of the antidote, which cannot be provided through the absorption of the antidote from gastrointestinal tract (GIT) because it takes 30-60 min for the drug to be absorbed and to produce its antidote effect through this route (vs. the use of sublingual tablets as claimed). 
	The Attorney response argues that Rawas-Qalaji teaches an epinephrine sublingual tablet. It argues Rawas-Qalaji teaches neither atropine sulfate nor treatment of organophosphates (the individual arguments are detailed below). 
	The Attorney response argues that the direct or Rawas-Qalaji
compression method is very sensitive to changes in the type and proportion of excipients and in the compression forces and that, the aim of its study was to evaluate epinephrine bitartrate load on the hardness, disintegration time and wetting time of a fast disintegrating tablet. (see also bullet points 1-4 of Attorney arguments on page 10 of the Attorney response). 
	Applicant’s arguments regarding the two separate references have been considered as well Attorney arguments that its separate description of each reference should be interpreted as an attempt to argue each reference separately.2 In response, it is noted that the combination of Bowls and Rawas-Qalaji renders the claimed invention obvious, see the above rejection. 
	The Attorney response argues that Rawas-Qalaji teachings, simply using the same or similar excipients at different ratios or proportions would not necessarily result in fast tablet disintegration of any incorporated drug that requires fast drug release and drug absorption to the systemic circulation to achieve its therapeutic goal. See page 10. See also summary of bullet points 1) to 4) on page 11.
	The Attorney response argues that Rawas-Qalaji teaches a disintegration test method in E3-right column that is extremely different from the one applied in the instant patent application to evaluate the tablet disintegration time of less than 30 sec. See page 12. See comments regarding concentrations of epinephrine, 6%, 12% and 24% of vs 4%, 8% and 16% concentrations of atropine. See “Example Test Procedure” on page 12 of the response. Further detail provided by Attorney response on pages 12-13, Table L and Table 1 of Rawas-Qalaji. 
	The Attorney response elaborates on the experimental details of the disintegration test taught by Rawas-Qalaji versus Applicant’s Table 2 (tablets B1 and B3) to argue that the formulation/delivery disclosed by Rawas-Qalaji is not equivalent to the inventive method. See pages 11-13.
	The Attorney response argues that the dose, percentages, amounts of various excipients per tablet and the total tablet weight used (among other factors) were not similar or closely related between epinephrine tablets taught by Rawas-Qalaji and atropine tablets taught in the instant patent application. See top of page 13.
	The Attorney response argues that even among formulations of Rawas-Qalaji, variations and differences occur (such as the effect of compression on same formulations Table 2 of Rawas-Qalaji and a comparison to Table 2 of the invention’s specification) which Applicant rebuts the finding of obviousness.  The Attorney response argues that even variations differences in tablet characteristics and disintegration times due to different amounts of same excipients, was noted by Table 2 of the application. See pages 13-15.
	The Attorney response summarizes the arguments above regarding Rawas-Qalaji and Bowls as per pages 15-18 of the response, and concludes it must be noted that all of the elements of the method for treating symptoms of exposure to organophosphates, as currently claimed, are not taught/disclosed in the cited prior art, notation to MPEP 2141.02, on page 17.
	The Attorney response argues that because the dependent claims contain all the requirements of independent claims 15, 32 and 39, they should be allowed for the above arguments regarding said independent claims are argued above.
	In response to applicant's argument that Rawas-Qalaji discloses formulation of a fast disintegrating sublingual tablet, the formulation is for epinephrine and not for the atropine sulfate of the claimed invention made by the Attorney response and so forth above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As stated above, the combination of Bowls and Rawas-Qalaji teach the claimed invention as where Rawas-Qalaji teaches the use for a rapid dissolution sublingual formulation and Bowls teaches the use of atropine for treatment of organophosphate poisoning.
  	The Attorney response argues that 1) the teachings state that the development of fast-disintegrating tablet using direct compression method is sensitive to the excipients proportions used in the formulation and require systematic evaluation as demonstrated in publication by Rawas-Qalaji, 2) the teachings were specific to epinephrine, which has its own unique manufacturing. See page 10.
	The Attorney response argues would be scientifically unacceptable to simplify novel product development that result in definitive characteristics to plug and play scenario through assuming by simply removing epinephrine and replace it with atropine would result in a unique tablet formulation that would meet the stringent sublingual requirements for drug disintegration, dissolution and absorption), 3) did not teach formulation characteristics or tablet properties specific to atropine but for epinephrine, and 4) did not teach the treatment of organophosphates poisoning.  See page 11. 
 In response, as per MPEP 2145, citing to PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007). There had been ample suggestion in the prior art that the claimed method would have worked, Id.  As noted above, as per MPEP 2145, citing to PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007), [a]bsolute predictability is not a necessary prerequisite to a case of obviousness, Id. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient, Id. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304. See MPEP 2145, citing to PharmaStema Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007). 
	As stated above, a degree of predictability is the combination of Bowls and Rawas-Qalaji teach the claimed invention as where Rawas-Qalaji teaches the use for a rapid dissolution sublingual formulation and Bowls teaches the use of atropine for treatment of organophosphate poisoning.
	Claims 15, 32 and 39, do not provide further limitations that would necessarily distinguish them from the cited prior art. A presentation of unexpected results comparing the closest prior art within commensurate in scope with the claimed invention would advance the prosecution of this case. See MPEP 716.02, sections (a)-(g). 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 See Organophosphate poisoning wikipedia webpage (noted as a reference with applicant’s IDS), reproduced below.
        
        
    PNG
    media_image2.png
    121
    1027
    media_image2.png
    Greyscale

        2 One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).